Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 1 of 9

May 13, 2020
To Whom It May Concern:

My name is Cheryl Wikel and I am the wife to David Wikel. We have known each
other for 35 years and have raised four children together. As I’m sure you are well
aware, raising kids is not an easy task, having several lows and many highs.
Finding out about the crime that David committed was shocking to say the least. It
has been very challenging and traumatic for our children and me. Kids can be quite
ruthless to others when going through something like this.

I agree that if you commit a crime, one needs to take responsibility and serve their
sentence. As a nurse working in a hospital, I know how serious COVID-19 is and
how it can take your life, whether you’re young or old. I am reaching out to you to
request that David serve his remaining time on house arrest. I would hate to have
him die in jail if he were to contract this horrific virus. Being 66 years old with
high blood pressure, he is a potential candidate for the virus.

As of May 4, 2020, there are 1,984 federal inmates and 356 BOP staff who have
confirmed positive test results. Nationwide, there are currently 543 inmates and
149 staff that have recovered. There have been 40 federal inmate deaths and 0 BOP
staff deaths attributed to COVID-19 virus. Vietnam War went on for 18 years and
in those 18 years, 50,169 civilians were killed or wounded. The COVID-19 virus
has had 286,371 deaths globally in 7-8 weeks primarily. Those are horrific

numbers for a very short time. A nurse who went up to help a hospital in New
York had body bagged 40 patients on her 20-day trip. They had to be put in truck
freezers since there was no more room in the morgue. This alone shows the quick
devastation and demise that has occurred thus far.

Please consider allowing my husband to serve his remaining sentence on house
arrest, especially with it not being a violent crime or flight risk.

Thank you in advance.

Sincerely,
SQ OUSN
\

Cheryl Wikel
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 2 of 9

May 7, 2020
To Whom It May Concern:

My name is Abigail Wikel. I am twenty-six years old, married, and pregnant. I am a
nurse at Palm Beach Gardens Medical Center and David Wikel’s second oldest child; the first
daughter. I am writing you this letter in hopes to achieve a compassionate release for my father,
David Wikel. This request for release is because I am concerned for my father’s safety due to his
age and medical predisposition during the novel COVID-19 pandemic.

According to the Federal Bureau of Prisons website, there have been 2,144 inmates
placed on home confinement in response to the COVID-19 pandemic. I believe my father would
be a great candidate for this because he committed a non-violent, white-collar crime and has
many ties to his community. He has also served almost half of his sentence.

Being a nurse during this pandemic, I have learned first-hand the effects this disease has
on the human body. My father, being 66 years old with hypertension and being in a confined
prison, is at an increased risk of contracting this disease. In turn, he has an even higher risk of
dying. I am pleading for this release because I do not want my father to die in prison and believe
he would be safer finishing his sentence under home confinement.

In conclusion, | appreciate your time regarding this matter for my father, David Wikel.
This is a scary time for the world as most have not experienced such a pandemic. The virus is

still very new and updated information is coming out daily. I hope you and your family are
continuing to be safe.

Thank you for your time,
Abigail Wikel

(561) 385-7727
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 3 of 9

May 12, 2020
To Whom It May Concern,

My name is Emily Wikel and I’m the third oldest child of David Wikel; the
second daughter. I am writing this letter because I am concerned for my
father’s health. The COVID-19 virus is something we’ve never experienced
globally before. The CDC and other resources have information that is
frequently changing. This request for release is because I am concerned for

my father’s safety because of his age and medical predisposition during the
COVID-19 pandemic.

If the virus were to get into the prison, it would be devastating and there
wouldn’t be enough medical equipment to serve those infected. With my
mom and sister both being nurses during this time, they have learned the
effects the virus could have on the body. With my dad being 66 years old and
his health history, he’s at high risk for contracting this disease. I fear for his
life and it would be traumatically devastating if he were to die in prison. I
think of the major life events that he could miss — walking me down the aisle,
seeing his first grandchild born, and seeing my little brother graduate college.

I know he committed a crime, which he should be punished for. However, I
don’t think it requires the risk of a death sentence, when he could safely serve
the remainder of his time on house arrest.

Thank you for taking the time to read my letter and I am pleading you to

consider that my dad serve his remaining punishment safely. I hope you and
your family remain safe and healthy during this uncharted time.

Thank you,

Emily Wikel
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 4 of 9

May 12, 2020
To Whom It May Concern,

My name is Matthew Wikel and I’m the youngest child of David Wikel; the
second son. I’m 21 years old and currently in college. This has been a
devastating time for me, especially how cruel young people can be towards
traumatically family events. However, that is not my concern because I’ve
been able to handle it pretty well, although it’s been difficult. The real issue
is | am fearful for my father’s health while he is serving his sentence for a
crime he committed.

It has been really hard on me because this is a time when a young man needs
his father in his life. I know that because of his crime, a consequence is losing
that time I’ve needed him the most. I would hate to see my dad contract
COVID-19 in prison and potentially die, thus missing out on not just this
important time, but the rest of my life. He’s 66 years old and has high blood
pressure, which puts him at high risk of getting the virus.

I hope you consider letting him finish his sentence at home where he will be
safest. It has infected other prisons already and not everyone shows
symptoms, which makes it even scarier because they’re in such close
quarters.

Thank you for your time and I plead you to consider my father as a candidate

for serving his remaining time at home. I appreciate your time in this matter
and for reading my letter.

Thank you,

tee (bt

Matthew Wikel

 
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 5 of 9

May 13, 2020
To Whom It May Concern:

My name is Bob Gray and | have known David for over 60 years. This is not a letter discussing
David’s error in judgement and who among us has not errored in their lives. He has paid
restitution in full and has served nearly 50% of his sentence for his white-collar crime.

This is a letter asking that human decency be shown not only for David, but others who have
committed non-violent crimes. When David’s sentence was handed down, none of us had
heard the words COVID-19 and its deadly effects on human beings. Since then, it has turned
into a Global pandemic. As we have learned, this virus is more deadly among those of us over
the age of 65 and those who have underlying health conditions. David being over 65 and with
high blood pressure, he is at serious risk for the virus.

Does it not make sense to protect those of us in our in our condition out of prison, conditions
that David has. We should all be working to keep each other in the safest possible condition to
protect each other from this deadly virus.

| fear for people like David and others, who would come in contact with the deadly disease and
die in jail for a non-violent, white-collar crime.

There is a way within the legal system to protect these people from either getting or spreading
the virus — release them under the Home Arrest program. | am sure that in a lot of these
releases, it would allow the person to start putting their lives and possible their career’s back
together. Under such a program, they aren’t only protected, but others are too.

Once again, thank you for allowing me to share my concerns over David and others. | pray that
we all use common sense and do the right thing by releasing these people to the Home Arrest

program.

Sincerely,

fob Wp

Bob Gray
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 6 of 9

May 8, 2020
Re: David Leslie Wikel
To Whom It May Concern:

1am writing to request a hastened release for my brother, David Leslie Wikel. My request is based on
the expanded authority granted under the CARES Act, to transfer eligible inmates to home confinement.
David is vulnerable — he will be 67 years old in August and has high blood pressure. Given the COVID-19
pandemic, | believe his life depends on being transferred.

David is a one-time offender. Six years ago, he made a mistake that he will live with for the rest of his
life. He has admitted his guilt; paid full restitution; and has done everything that has been asked of him.
He is not a violent man, nor does he pose a threat to public safety. He spent four months in Miami and is
currently housed in Puerto Rico, where he has been quarantined for the majority of his time there.

| live in Denver Colorado and we have seen daily increases in the numbers of infected inmates and
prison staff as well as several deaths. | do not condone what he did; but | do feel strongly, that given the
environment we’re living in, he is a prime candidate for home confinement. His crime does not warrant
a death sentence.

Thank you so much for your prompt consideration and resolution to my request.

since

Susan E. Jordan
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 7 of 9

May 10, 2020
To Whom it may Concern:

My name is Laurie Wikel and I am writing this letter in regards to my brother Dave
Wikel. Dave made a bad decision 6 years ago and I know he will regret It for the rest of
his life. He has been in prison 7 months and to me it seems like a lifetime Dave is
involved in my day to day life and I am so worried about him. He is now 66 years old and
is currently in Puerto Rico. He has high blood pressure and I am afraid every day of how
this will affect him, in addition, I am more concerned about the COVID 19 pandemic
virus I feel that my brother could be at risk and die in prison Dave committed a non-
violent crime, has paid his restitution, please let him come home and complete his
sentence at home.

He has an extremely strong family bond including his wife, his children and 3 loving
sisters. Please bring him home to us.

Respectfully,
od
AG Fe
Jl ee (_

Laurie Wikel

Dave Wikel’s sister
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 8 of 9

May 4, 2020
RE: David Leslie Wikel

To Whom It May Concern,

Six years ago, my brother, David Wikel made a poor business decision. However, he did
the right thing by pleading guilty and paying full restitution. He has spent almost seven
months in Federal Prison at FDC Miami for 4 months and he is currently at MDC
Guaynabo. I am writing this letter in hopes you will consider him for early release under
the CARES Act in light of the Covid-19 outbreak spreading throughout the Federal
Prison system.

I don’t feel that my brother's actions justify the possibility of death while in prison, he is
a first time non-violent elderly offender. David is truly contrite for his poor choice. He
is a kind, and generous person who has paid dearly for that one bad choice. He tried to
correct his error by admitting his guilt, being honest, and paying full restitution, he has

spent almost seven months in prison.

I live in constant fear, worrying about him, praying for his health and wellbeing while in
prison. Guaynabo, as you know, is overcrowded and has been on 22 hours of daily
lockdown for over | month. My worst fear is that he will get infected and die while
incarcerated. The Covid-19 virus is everywhere, and according to statements made on
the BOP website is spreading like wildfire. According to the BOP Guidelines issued by
Attorney General, Barr, David is a prime candidate for the Covid-19 virus due to his age
and medical history. Please consider releasing my brother to home confinement to serve
out the remainder of his sentence, as he doesn’t deserve a death sentence, which is what
this virus can turn into. He is a good person, please give him the opportunity to live.

Thank you very much for your time and consideration in this matter.

Thank you,

Cndg (Me Zeetbory

Cynthia Wikel Thackaberry
Case: 3:19-cr-O0008-CVG-RM Document #: 73-1 Filed: 05/18/20 Page 9 of 9

5/5/20

RE: David Leslie Wikel

To Whom It May Concern;

My Uncle, David Wikel, made a mistake six years ago that he has been paying for significantly.

As you are aware, he admitted and owned up to his poor decision and has paid full restitution. He was
remanded to a prison in Miami and is now serving additional time in Puerto Rico. His business, his
relationships with friends and his family life have been negatively impacted by this situation and his
punishment. | am confident that he feels great regret for this and wants nothing more than to begin to
rebuild those relationships and his livelihood.

| currently live up in Michigan and often times work within the prison facilities up here. | am well aware
of the impact that the COVID-19 pandemic is causing within these facilities. In my hometown there are

hundreds of inmates and guards that have been affected by this disease. At my Uncle’s age of 66, based
on what | have been seeing and reading about in the facilities in Michigan, | fear for his health and well-

being every day.

| ask and | am very hopeful that you would consider him for release during this Pandemic. He is a good
man, a good uncle and a good friend to many. He is well aware of his mistake and has been punished in
a fashion that | can assure you he has learned from and will never find himself in a situation breaching
any laws in the future. Each day that he continues to serve in Puerto Rico is a day that myself and my
family continue to worry about his health and well-being. | ask again, that you please consider him for
release as soon as possible.

pa “

Mike Thackaberry
